iNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1-4, 6, 7, 10, 12, 13, 14, and 15 are objected to because of the following informalities:  
Claims 1, 2, 3, 4, 6, 7, 10, 12, 13, 14, and 15 all recite the limitation “the hydraulic pump” but should recite – the bi-directional hydraulic pump. This correction is made to maintain consistency with the claim language previously recited, the specification which refers to the pump as a bi-directional pump and drawings.
Claim 1, 4, 7 and 13 recite the limitation “the reservoir” but should recite –the hydraulic reservoir--. This correction is made to maintain consistency with the claim language previously recited, the specification which refers to the pump as a bi-directional pump and drawings.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the aircraft" in line 6.  There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of an aircraft. 
Claims 2-15 are rejected based off their dependency of rejected independent claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.




Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites claim 1 with the addition of the limitation of an aircraft, however such limitation was already found in claim 1 on line 6 wherein the electric motor is attached to a drivable component of an aircraft. Therefore, the requirement of an aircraft is already present in claim 1 and claim 11 does not contain any additional limitations beyond that found in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzabari, European Patent Publication EP 3653494 A1 (hereinafter “Tzabari”).
In Reference to Claim 1 and 11: 
Tzabari discloses an aircraft power system comprising: a hydraulic reservoir (not shown but implicit in the hydraulic system of an aircraft);  a bi-directional hydraulic pump (304B) for pumping hydraulic fluid to and from the reservoir (during motoring function it goes to, during pumping function from the reservoir; See col 14, lines 28-31; See also Paragraph 0039 which disclose that the hydraulic motors function as a pump to move hydraulic fluid), and an electric motor (304A), wherein the electric motor (304A) is connectable to a first drivable component (202) of the aircraft (Figure 1) such that the electric motor (304a) is arranged to drive the first drivable component of the aircraft, and wherein the hydraulic pump (304B) is connectable to the first drivable component of the aircraft such that the hydraulic pump is arranged to drive the first drivable component, such that, in a first drivable mode of operation, the first drivable component is driven by both the electric motor and the hydraulic pump. (See, Paragraph 0041 which disclose that a combined torque from 304a and 304b are passed to the driveline for to actuate the drivable component. 
In Reference to Claim 3: 
Tzabari further disclose wherein the electric motor and the hydraulic pump  (304a and b) are connected to a transfer unit ( torque summing arrangement (306)  and wherein the transfer unit is connectable to the drivable components (214A and 214B and 202).
	
Claim(s) 1, 2, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trikha, U.S. 2004/0075020 (hereinafter “Trikha”).
In Reference to Claim 1 and 11: 
Trikha discloses an aircraft power system (Figure 2) comprising: a hydraulic reservoir (158);  a bi-directional hydraulic pump (153) for pumping hydraulic fluid to and from the reservoir , and an electric motor (157), wherein the electric motor (157) is connectable to a first drivable component (156b) of the aircraft (Figure 1) such that the electric motor (304a) is arranged to drive the first drivable component of the aircraft (See, Figure 4B), and wherein the hydraulic pump (153) is connectable to the first drivable component of the aircraft such that the hydraulic pump is arranged to drive the first drivable component (See, Figure 4A), such that, in a first drivable mode of operation, the first drivable component is driven by both the electric motor and the hydraulic pump. (See, Figure 2 wherein the hydraulic system features both systems shown in Figure 4A and 4B; See, also Figure 3 and Paragraph [0028-0031] which discloses that the hydraulic system features both). 
In Reference to Claim 2: 
Trikah further discloses wherein the electric motor and hydraulic pump are connected to each other in parallel such that, in the first driveable mode of operation, both are arranged to supply power to the driveable component independently of the other. See, Figure 3 which clearly illustrates this parallel configuration. 
In Reference to Claim 12: 
Trikha further discloses a method of operating the aircraft wherein the first drivable mode of operation, the first drivable component (156b) is driven by both the electric motor (304a) and the hydraulic pump (153). 



Claim 1, 3, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al., U.S. Patent Publication 2011/0062282 (hereinafter “Richter”). 
In Reference to Claim 1 and 11 : 
Richter discloses an aircraft power system (Figure 1) comprising: a hydraulic reservoir (not shown but implicit in the hydraulic system of an aircraft);  a bi-directional hydraulic pump ( hydraulic drive motor M or M2 also shown in Figures as H; Examiner notes that the hydraulic drive motor must be driven by a pump otherwise it would not actuate and therefore despite the explicit absence there must be a pump inherently present) for pumping hydraulic fluid to and from the reservoir, and an electric motor (304A), wherein the electric motor (M or M2 depending on configuration also shown in figures as E) is connectable to a first drivable component (A1 or A2) of the aircraft (Figure 1) such that the electric motor (E) is arranged to drive the first drivable component of the aircraft, and wherein the hydraulic pump (H) is connectable to the first drivable component of the aircraft such that the hydraulic pump is arranged to drive the first drivable component, such that, in a first drivable mode of operation, the first drivable component is driven by both the electric motor and the hydraulic pump. (See, Figure 2; See also Paragraphs [0035-0040] which discusses the summation of the two motors into a transmission which then powers the actuators of the drivable component. 
In Reference to Claim 3: 
Richter further discloses wherein the electric motor (E) and hydraulic pump (H) are connected to a transfer unit and wherein the transfer unit is connectable to the drivable component. See, Figure 3 and paragraph [0035-0040] which discloses a transfer unit to transfer the power from the motors to the drivable component. 
In Reference to Claim 12:
Richter further discloses wherein, in a first drivable mode of operation, the first drivable component is driven by both the electric motor and the hydraulic pump. See, Paragraphs [0035-0040] which discloses operating the two motors the hydraulic and electric motor in summation to drive the drivable component. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6, 9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trikha, U.S. 2004/0075020 (hereinafter “Trikha”) in view of Lynas, U.S. Patent Publication 2009/0076668 (hereinafter “Lynas”). 
In Reference to Claim 4:
Trikha discloses all the limitation set forth in claim 1, but fails to disclose wherein the electric motor is connectable to the hydraulic pump such that, during a replenishing mode of operation, the electric motor is arranged to drive the hydraulic pump to pump hydraulic fluid into the reservoir.
However, in the same field of endeavor, Lynas disclose a method and apparatus for an aircraft (Figure1; Figure 4 shows power system)  wherein the electric motor (208) is connectable to the hydraulic pump (402)  such that during a replenishing mode the electric motor drives the hydraulic pump to pump hydraulic fluid into the reservoir. See, Paragraph [0041] and [0053] which discloses that the during periods of time the electric motor powers the hydraulic pump such that the hydraulic pump sends fluid to an accumulator (for all purposes the same as the reservoir in Applicants) for storage of energy. For the purpose of improving efficiency and potential use on alternative systems.
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Trikha to include the teachings of Lynas. Specifically, to incorporate an accumulator wherein the pump when operated sends excess hydraulic energy into the accumulator (reservoir) for purposes of storage for later use as taught by Lynas because such a modification would improve the overall efficiency of the aircraft (thereby saving on fuel usage) and also improve actuator response times by having the fluid already in a pressurized state. 
In Reference to Claim 5: 
Lynas further discloses an aircraft system (Figure 4) having a regenerating mode of operation, the electric motor is externally driven by a movable components of the aircraft to generate electricity. See, Lynas Paragraph [0041] which disclose the generator 301 being bi-directional and that it generates electrical power from the wheels for the purpose of improving the efficiency of the aircraft system by storing and for purposes of using in other circuits in the aircraft. See, Paragraph [0053]. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the system of Trikha with the teaching of Lynas, specifically, by modifying the electric motor in Trikha such that it could operate as generator (a very common feature) to generate electricity when powered by the movable components because such a modification would improve the efficiency of the aircraft  (Thereby saving on fuel usage) and also allow for energy recovery (as discussed in Lynas) to be used for other systems in the aircraft. 
In Reference to Claim 6, 14 and 15 : 
	Trikha discloses all the limitation set forth in claim 1 and 12, but fails to disclose wherein the hydraulic pump is connectable to other drivable components of the aircraft. 
	However, in the same field of endeavor, Lynas disclose an aircraft power system (Figure 4) wherein the pump of the hydraulic circuit is connectable to alternative drivable components of the aircraft. See, Paragraph [0051] which discloses wherein the pump 402 puts excess energy from the landing gear into an accumulator (not shown) which is then utilized for the brake system of the aircraft. 
	It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Trikha such that the hydraulic pump and fluid circuit can be used for alternative systems in the aircraft as taught by Lynas because it would improve the safety of the airplane by allowing for redundant circuits. A second and more important benefit is it would allow for improved efficiency of the aircraft (thereby saving on fuel usage) by allowing for the pump to supply fluid to alternative circuits when there is a surplus of energy in the current drivable component associated with said pump. 
	With regard to claim 15, the Examiner notes that given the configuration of modifying reference Lynas, that the power exerted by the generator is used to power the pump thereby the modification of Trikha with the teachings of Lynas meets the claim limitations recited in claim 15 because the motor is used purely to power the pump in Lynas.
	In Reference to Claim 9: 
	Trikha discloses all the limitations set forth in claim 1, but fails to disclose wherein the electric motor also functions as a generator (208)  such that, in a regenerating mode of operation, the electric motor is externally driven by the first drivable component to generate electricity; the bi-directional hydraulic pump is arranged such that, in the regenerating mode of operation, the bi-directional hydraulic pump is externally driven by the first driveable component to pump hydraulic fluid into the hydraulic fluid reservoir. 
	However, in the same field of endeavor Lynas discloses an aircraft power system  (Figure 4)  featuring a generator (208)  the produces electricity when driven by the drivable component of the landing gear (See, Paragraph [0051]) and a pump (402) that is externally driven by the first drivable component to pump hydraulic fluid into the hydraulic fluid reservoir.  See, Paragraph [0051-0053]: which discloses the pump sends fluid into a fluid reservoir in the form of an accumulator to store the energy being extracted by the motion of the driving component. 
	It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the aircraft control system of Trikha to include the teachings of Lynas, specifically the incorporation of the ability to run the electric motor as a generator when power is supplied by the drivable component to the shaft of the electric motor and also to modify the hydraulic circuit to include an accumulator which stores the energy of the hydraulic pump when the pump is operated by the drivable component because such a modification would provide for a more efficient aircraft (thereby saving fuel economy). 
	In Reference to Claim 13: 
Trikha discloses all the limitation set forth in claim 12, but fails to disclose a method wherein the electric motor is connectable to the hydraulic pump such that, during a replenishing mode of operation, the electric motor is arranged to drive the hydraulic pump to pump hydraulic fluid into the reservoir.
However, in the same field of endeavor, Lynas disclose a method and apparatus for an aircraft (Figure1; Figure 4 shows power system)  wherein the electric motor (208) is connectable to the hydraulic pump (402)  such that during a replenishing mode the electric motor drives the hydraulic pump to pump hydraulic fluid into the reservoir. See, Paragraph [0041] and [0053] which discloses that the during periods of time the electric motor powers the hydraulic pump such that the hydraulic pump sends fluid to an accumulator (for all purposes the same as the reservoir in Applicants) for storage of energy. For the purpose of improving efficiency and potential use on alternative systems.
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Trikha to include the teachings of Lynas. Specifically, to incorporate an accumulator wherein the pump when operated sends excess hydraulic energy into the accumulator (reservoir) for purposes of storage for later use as taught by Lynas because such a modification would improve the overall efficiency of the aircraft (thereby saving on fuel usage) and also improve actuator response times by having the fluid already in a pressurized state. 

Claim(s) 7,8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzabari, European Patent Publication EP 3653494 A1 (hereinafter “Tzabari”) in view of  Bouzmane, U.S. Patent Publicaiton 2015/0266567 (hereinafter “Bouzmane”). 
In Reference to Claim 7: 
Tzabari discloses all the limitation set forth in claim 1, but fails to explicitly disclose wherein the electric motor is connectable to the hydraulic pump such that the electric motor is arranged to drive the hydraulic pump to pump hydraulic fluid out of the reservoir.
However, in the same field of endeavor, Bouzmane discloses wherein the electric motor (120) is arranged to drive the hydraulic pump (140) to pump hydraulic fluid out of the reservoir. See, Figure 3 and Paragraph [0008-0011]. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Tzabari with the teachings of Bouzman, specifically to modify the aircraft control system such that the electric motor is responsible for driving the hydraulic pump as taught by Bouzmane because such a modification is a matter of engineering expedience. In other words, it is well known by those having ordinary skill in the art, specifically in the aeronautical industry that pumps are driven by electric motors. 
In Reference to Claim 8: 
Tzabari discloses all the limitations set forth in claim 1, but fails to explicitly disclose wherein the first drivable component comprises one or more landing gear wheels of the landing gear drive system
However, in the same field of endeavor, Bouzmane discloses an aircraft power system which features electric motor (120) and pump (140) connected to one or more landing gear wheels (170A and 170b). See, Figure 3 which illustrates two wheels used between the landing gear; See also, Paragraph [0008-0011] which discloses a hydraulic pump and electric motor utilized to in the aircraft landing gear system. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Tzabari, to have the electric motor and the pump connected to a landing gear featuring two wheels as taught by Bouzmane because it is well known in the field of art that landing gears on larger planes typically  feature at least two landing wheels per landing gear for the purpose of providing better balance and also for better traction during braking and take-off. Therefore, as a matter of engineering expedience it would have been obvious to have the landing gear of Tzabari be modified to have two wheels as taught by the aircraft system in Bouzmane.
In Reference to Claim 10:
Tzabari discloses all the limitations set forth in claim 1, and further discloses wherein the electric motor and pump are connected to the landing gear but fails to explicitly disclose wherein the first drivable component comprises one or more landing gear wheels of the landing gear drive system, and wherein the electric motor and the hydraulic pump are both connected to the one or more landing gear wheels, such that the electric motor and the hydraulic pump are both able to drive the one or more landing gear wheels.
However, in the same field of endeavor, Bouzmane discloses an aircraft power system which features electric motor (120) and pump (140) connected to one or more landing gear wheels (170A and 170b). See, Figure 3 which illustrates two wheels used between the landing gear; See also, Paragraph [0008-0011] which discloses a hydraulic pump and electric motor utilized to in the aircraft landing gear system. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Tzabari, to have the electric motor and the pump connected to a landing gear featuring two wheels as taught by Bouzmane because it is well known in the field of art that landing gears on larger planes typically  feature at least two landing wheels per landing gear for the purpose of providing better balance and also for better traction during braking and take-off. Therefore, as a matter of engineering expedience it would have been obvious to have the landing gear of Tzabari be modified to have two wheels as taught by the aircraft system in Bouzmane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745